UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4455


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTHONY COMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00365-TDS-1)


Submitted:   November 19, 2012            Decided:   November 21, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Terry M. Meinecke, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In accordance with a written plea agreement, Michael

Compton pled guilty to possession of a firearm and ammunition by

a    convicted      felon,    18   U.S.C.       § 922(g)(1)      (2006).     He    was

sentenced to 110 months in prison.                      Compton now appeals his

sentence, raising one issue.            We affirm.

              We review a sentence for reasonableness, applying an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).          This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                         Id.

We    first    determine       whether       the      district    court    correctly

calculated the defendant’s advisory Guidelines range, considered

the    applicable       § 3553(a)       factors,       analyzed     the    arguments

presented      by    the     parties,     and      sufficiently     explained     the

selected sentence.           United States v. Lynn, 592 F.3d 572, 575-76

(4th Cir. 2010).           If the sentence is free of procedural error,

we then review the substantive reasonableness of the sentence.

Id. at 575.

              Compton      contends   that      his    sentence    is   procedurally

unreasonable        because    the      kidnapping       cross    reference,      U.S.

Sentencing     Guidelines      §§ 2K2.1(c)(1)(A),          2X1.1(a)     (2011),    was

incorrectly applied to him.              The cross reference applies “[i]f

the defendant used or possessed any firearm or ammunition in

connection with the commission . . . of another offense.”                         USSG

                                            2
§ 2K2.1(c)(1).           Compton argues that “another offense” includes

only conduct that violates federal law.                              The conduct in this

case -- a home invasion in which the occupants were bound with

duct   tape,     robbed,     and       locked       in   a    closet    --    does    not,    he

asserts,     constitute          a     violation         of    the    federal       kidnapping

statute.         Instead,        the     conduct         is    kidnapping         under    North

Carolina state law.              Accordingly, because the conduct is not a

federal     offense,       the       cross     reference        should       not    have    been

applied.

            We reject this argument.                          First, the commentary to

USSG § 2K2.1 states that “‘[a]nother offense’ . . . means any

federal, state, or local offense, other than the explosive or

firearms     possession          or     trafficking            offense,      regardless       of

whether     a    criminal        charge        was       brought,      or     a     conviction

obtained.”       USSG § 2K2.1, cmt. n.14(C).                      Additionally, we have

held that the cross reference in USSG § 2K2.1 applies to conduct

amounting       to   a   violation        of    state         law.     United       States    v.

Carroll, 3 F.3d 98, 103 (4th Cir. 1993).

            We therefore affirm.                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                      AFFIRMED



                                                3